DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 9, and 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (US 2009/0298116).  This rejection was applied to claims 1-6 and 9-20 in Paragraphs 13-21 of the Non-Final Rejection mailed 07/07/22. The rejection remains in effect for claims 1, 2, 4-6, 9, 11-20 and now also applies to new claims 21-22.  Please see Response to Arguments below. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2009/0298116) in view of Henry (US 4,956,150).  Fang teaches a cell culture apparatus.  The device is best shown in Figures 1-6 and described in Paragraphs 0027-0036. As shown in the Figures, Fang teaches a cell culture apparatus (100) comprised of a resilient mat (substrate 102) having a top planar surface spaced from a bottom planar surface, and a plurality of recesses (wells 106) formed in the top planar surface extending toward the bottom surface and bounded by a non-planar bottom wall. The depth of the recess measured vertically from the center of the opening to the bottom wall is less than a width of the opening for some of the wells (118c). See Figures 1-2 and Paragraph 0028. Fang does not teach a second recess formed in the bottom planar surface extending toward the top planar surface, the second recess having a second opening at the bottom planar surface and bounded by a second non-planar bottom wall.
Henry teaches a device for use in performing test. The device is best shown in Figures 6-12 and described in columns 4-7. As shown in Figures 6-12, Henry teaches a resilient mat (microtiter stick 25) having a top planar surface spaced from a bottom planar surface, and a plurality of recesses (wells 26) formed in the top planar surface extending toward the bottom surface and bounded by a non-planar bottom wall. The depth of the recess (well 26) measured vertically from the center of the opening to the bottom wall is less than a width of the opening. Henry further teaches a plurality of second recesses (36) formed in the bottom planar surface.  The second recesses each include a concave (non-planar) lens portion (26’) which direct light from a photosensor (35) through the wells (26).  See column 5, lines 27-39 of Henry.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the recesses having the lens portions from Henry with the device of Fang. One of ordinary skill in the art would add the recesses having a concave lens portion to Fang in order to direct light into the wells as taught by Henry. 
Response to Arguments
Applicant’s arguments, filed 10/04/22, with respect to the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Henry (US 956,150) have been fully considered and are persuasive.  Applicant has amended claim 1 to recite a “a resilient and silicone-based mat” and then argued that this feature is not taught by the prior art Henry.  See page 4 of Applicant’s Remarks.  The Examiner agrees that Henry does not teach a silicone-based mat.  Therefore the rejection has been withdrawn.  

Applicant’s arguments, filed 10/04/22, with respect to the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (US 2009/0298116) have been fully considered and are persuasive.  Applicant has amended claim 1 to recite a “resilient and silicone-based mat” and then argued that these features are not taught by the prior art Fang.   The Examiner respectfully disagrees and submits the following in rebuttal. 
Applicant has argued that Fang does not teach a “resilient mat” that “will recoil or spring back into shape after having been bent, stretch or compressed”.  The Examiner submits this argument is beyond the scope of the claim. The Examiner contends that Applicant is interpreting the term “resilient” with a definition that is narrower than the Examiner’s interpretation.  The Examiner notes that resilient may also be defined more broadly as simply being “capable of withstanding shock without permanent deformation or rupture”.  See Merriam-Webster.com, definition (a).  The Examiner further notes that Applicant’s Specification recites “Mat 5 may be bendable or foldable but resile to its original shape afterward.  A benefit of resilience is that mat 5 may be resistant to shattering or breaking.” The Examiner submits if Applicant wishes to claim a mat that “will recoil or spring back after having been bent, stretched or compressed”, then Applicant would also need to add the terms “bendable” or “foldable” to recite a “bendable (or foldable) and resilient mat” in the claim. The Examiner argues that in the claim as currently written, however, the properties of “will recoil or spring back into shape after having been bent, stretch or compressed” have not been imparted to the device by simply reciting a “resilient mat”.  Finally, the Examiner further submits that even if the Examiner were to interpret the claim to require a mat that “will recoil or spring back into shape after having been bent, stretch or compressed”, the prior art Fang teaches silicone rubber as the material for their cell culture apparatus (100) in Paragraph 0028 which would be able to “recoil or spring back into shape after having been bent, stretch or compressed”.  
Regarding new claim 21 – Fang shows a smooth bottom surface (110) in Figures 2 and 4. 
Regarding new claim 22 – The Examiner notes Applicant has defined the anti-static additive as “any substance capable of being combined with the material from which the mat is made prior to forming the mat”.  The Examiner again directs Applicant to Paragraph 0028 of Fang which teaches silicone-based materials that also include combinations of other listed non-silicone materials.  Fang also teaches the addition of a reticular agent from Sylgard 184 which gives the PDMS hydrophobic properties in Paragraph 0047. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        October 20, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798